Citation Nr: 0611677	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  05-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1973 and from November 1974 to March 1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 1992, denied 
the claim of entitlement to service connection for a chronic 
nervous disorder, passive-aggressive personality disorder.

2.  The additional evidence submitted subsequent to the prior 
final decision denying service connection for a bipolar 
disorder is new and material.

3.  The medical evidence of record shows that the currently 
diagnosed bipolar disorder had its onset during the veteran's 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bipolar disorder is new and 
material, and therefore, the claim is reopened.  38 


U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2005).

2.  A bipolar disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Since the claim on 
appeal is being granted in full, the notification and duty to 
assist provisions of the VCAA are deemed to have been fully 
satisfied.

I.  New and Material Evidence

The veteran filed a claim of entitlement to service 
connection for depression and a psychiatric disorder in 
September 1991.  In an April 1992 rating decision, the RO 
denied the claim on the basis that there was no evidence of a 
psychiatric disorder in service or related thereto, and the 
diagnosis of a personality disorder was not a disability for 
VA purposes.  The veteran did not file a timely appeal of 
this determination and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

A finally denied claim will be reopened when new and material 
evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

The evidence of record at the time of the April 1992 rating 
decision consisted of the veteran's service medical records, 
an admission notice to a VA medical center in 1985, and 
treatment reports at a VA medical center in 1986, 1991, and 
1992.  Service medical records reveal that the veteran was 
hospitalized in August and September 1973 for a reported 
suicide attempt after injecting heroin.  He was diagnosed 
with poisoning by heroin, drug abuse, and acute depression.  
The final diagnosis shown was passive-aggressive personality 
disorder manifested by procrastination, intentional 
inefficiency, obstructionism, obstinacy, suicidal gesture, 
reactive despondency, and resentment of authority.  The 
Medical Evaluation Board found that the veteran was 
unsuitable for service and that he had no disability which 
was the result of an incident of service or aggravated by 
service.  The veteran was subsequently honorably discharged 
in November 1973.

The VA medical records from 1986 indicate that the veteran 
was admitted for rehabilitation from an opiate (methadone) 
dependency.  In August 1986, he was diagnosed with post-
opiate depression and depressive disorder.  Following a 
successful treatment for opiate dependency, the veteran 
ceased rehabilitation in November 1986 and his depression was 
noted as stable.  In August 1991, the veteran was admitted to 
a VA medical center.  The VA reports state that he had 
progressive dysfunction, increased anxiety, and severe 
paranoia.  The diagnosis was bipolar disorder.

Evidence of record received since the April 1992 unappealed 
rating decision includes a February 2005 VA outpatient 
treatment record wherein the physician opines that the 
depressive episode in service "was the index episode of [the 
veteran's] bipolar illness, and that it is not unusual to 
have periods of no problems intersperced between episodes of 
illness.

This evidence is new and material in that it is not redundant 
of evidence previously considered and raises a reasonable 
possibility that the veteran's bipolar disorder with 
depression was incurred in active military service.  
Accordingly, the claim of 


entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder with depression is reopened.

II.  Entitlement to Service Connection for a Bipolar Disorder

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran served on active duty from June 1972 to November 
1973 in the United States Marine Corps, and from November 
1974 to March 1975 in the United States Army.  The record 
indicates that he was psychiatrically normal at the time of 
his enlistment.  During his hearing before the Board in 
September 2005, the veteran reported that he first 
experienced depression when assigned to warehouse duty at 
Camp Pendleton, California.  He stated that part of the duty 
he was assigned to required driving military vehicles, 
including a large forklift over rough terrain.  The veteran 
stated that since he was only 17 years old, he was not 
qualified to drive these vehicles and that as a result the 
majority of his time was spent alone in the warehouse.  In 
June 1973, the veteran was transferred to Okinawa, Japan 
where he reported that his isolation on warehouse duty 
continued and his depression worsened.  He stated that while 
in Japan he began abusing codeine and heroin.  In 


September 1973, the veteran was admitted to the hospital 
after overdosing on heroin in an apparent suicide attempt.  
The veteran's service medical records indicate that in 
October 1973 he was diagnosed with severe, chronic passive-
aggressive personality disorder, manifested by 
procrastination, intentional inefficiency, obstructionism, 
obstinacy, suicidal gesture, reactive despondency, and 
resentment of authority.

Subsequent to service discharge, the veteran was treated for 
opiate dependency and depression in 1986.  Thereafter, 
bipolar disorder was first diagnosed in August 1991.  The 
records show ongoing psychiatric treatment and counseling for 
chronic psychiatric diagnoses, primarily bipolar disorder at 
various intervals from 1991 to the present.  The medical 
evidence shows a current diagnosis of level II bipolar 
disorder.  In February 2005, a VA physician stated that 

[the RO] stated he had a preexisting condition and 
then went on to say that he had been depressed but 
he had a character issue and was trying to get out 
of the [m]ilitary.  This doesn't really make sence 
[sic] as he has a clean DD-214 with a good conduct 
medal, [and] a letter of commendation.  He also re-
enlisted in the Army and had a normal tour there. . 
. . [A] first bipolar break is frequently in late 
adolesencs [sic] or young adulthood when new 
stressors and expectations are placed on an 
individual.  This is exactly what happened to him. 
. . . [I]n my professional opinion this depressive 
episode was the index episode of his bipolar 
illness, and that it is not unusual to have periods 
of no problems intersperced [sic] between episodes 
of illness.

Considering the service records which show that depression 
was diagnosed in service in 1972, and the February 2005 VA 
medical report stating that the depression in service was the 
"index episode" of the current bipolar disorder, the Board 
finds that there is sufficient objective evidence that links 
the current diagnosis of bipolar disorder to the diagnosis of 
depression in service.  Accordingly, service connection for a 
bipolar disorder is warranted.

ORDER

Entitlement to service connection for a bipolar disorder with 
depression is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


